Title: To Thomas Jefferson from Rev. James Madison, 26 July 1778
From: Madison, Rev. James
To: Jefferson, Thomas



Dear Sir
WMC. July 26th 78

I was very glad to see your Observations, tho they differ considerably from those we made here. The same Misfortune of a cloudy Morning prevented us from seeing the Beginning, but we had a very good View of the End which Mr. Page made at 11h 3′ 25″ and myself at 11h 3′ 27″ tho’ I think the Altitude of the Sun was such as must render the Observations uncertain to a few Seconds. The End of total Darkness was at 45′ 30″. This was pretty nearly determined, for the Return of Light was almost instantaneous. There was really something awful in the Appearance which all Nature assumed. You could not determine your most intimate Acquaintance at 20 yds. distance. Lightening Buggs were seen as at Night.
I began on the 17th. to make corresponding Observations and  had the Time very accurate. Rittenhouse got to Phila. Time eno’ to make an observation, but he likewise saw only the End and informs that it was at 11 14′ 40″ M. Time. The Effect of Parallax will doubtless make a considerable Difference.
If you should be at Home in October you may have an Observation on an Imm. Jup. Sat. on the 5th at 8h 25′ 11″ and another on the 12th at 10h 20′ 56″—for this Pla[net] they are more to be depended upon than other observations because the Theory is better known.
We have Nothing new, but what the Papers will communicate, except the Landing of 4000 French Troops near Sandy Hook. The 90 and 82s it is said cannot get over the Bar. The Count D’Estaing is the Author of a Book called Des Egaremens de Julie and distinguish’d himself in the E. Indies last War as a brave Officer.
I hope to have the Pleasure of seeing you in October. If any Thing worth while should occur shall be happy to communicate and also to hear from you. Mr. B. returns best Compts & I beg Leave to pre[sent] mine to Mrs. Jefferson, and am with sincere Regard Yrs.,

Ja: Madison

